Name: Commission Regulation (EC) No 609/2002 of 9 April 2002 amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 25000 tonnes
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0609Commission Regulation (EC) No 609/2002 of 9 April 2002 amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 25000 tonnes Official Journal L 093 , 10/04/2002 P. 0003 - 0003Commission Regulation (EC) No 609/2002of 9 April 2002amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 25000 tonnesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular the final indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) Commission Regulation (EC) No 395/2002(4) opens a standing invitation to tender for the resale on the internal market of approximately 20000 tonnes of round-grain paddy rice held by the Italian intervention agency.(3) In view of the current market situation, the quantity of rice placed on sale on the internal market should be increased to include 5000 tonnes of long-grain paddy rice B held by the Italian intervention agency.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 395/2002, the words "some 20000 tonnes of round-grain paddy rice held by that agency" are replaced by "approximately 25000 tonnes of paddy rice held by that agency, made up of approximately 20000 tonnes of round-grain paddy rice and approximately 5000 tonnes of long-grain paddy rice B."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 61, 2.3.2002, p. 3.